Citation Nr: 0515048	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment received in 
October 6, 1992.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1968.  

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran does not have any additional disability which is 
the result of VA hospital care, medical or surgical treatment 
or examination on October 6, 1992, while a patient at a VA 
facility.  


CONCLUSION OF LAW

Entitlement to VA compensation benefits for additional 
disability, claimed as a result of injury incurred at a VA 
facility on October 6, 1991, under the provisions of 38 
U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991); 38 C.F.R. § 3.358 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).   

The VCAA does not affect matters on appeal when the question 
is limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As this case lacking in 
legal merit, no additional review to determine if the 
provisions of the VCAA have been met is required.  

Pertinent Laws and Regulations.  The veteran filed his claim 
for benefits under 38 U.S.C.A. § 1151 in May 1993.  As the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed before October 1997, his claim must be adjudicated 
under the provisions of Section 1151 as they existed prior to 
that date.  VAOPGCPREC 40-97 (December 31, 1997).  

Any veteran who shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.  

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

The provisions of 38 C.F.R. § 3.358 were amended to provide 
as follows:

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury, each body 
part involved being considered 
separately.  

(i)  As applied to 
examinations, the physical 
condition prior to the disease 
or injury will be the condition 
at time of beginning the 
physical examination as a 
result of which the disease or 
injury was sustained.  

(ii)  As applied to medical or 
surgical treatment, the 
physical condition prior to the 
disease or injury will be the 
condition which the specific 
medical or surgical treatment 
was designed to relieve.  

(2)  Compensation will not be 
payable under 38 U.S.C. § 1151 for 
the continuance or natural progress 
of disease or injuries for which the 
training, or hospitalization, etc., 
was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  

(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease 
or injury or an aggravation of an 
existing disease or injury and not 
merely coincidental therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make 
the additional disability 
compensable in the absence of proof 
that it resulted from disease or 
injury or an aggravation of an 
existing disease or injury suffered 
as the result of training, 
hospitalization, medical or surgical 
treatment, or examination.  

(3)  Compensation is not payable for 
the necessary consequences of 
medical or surgical treatment or 
examination properly administered 
with the express or implied consent 
of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those 
which are certain to result from, or 
were intended to result from, the 
examination or medical or surgical 
treatment administered.  
Consequences otherwise certain or 
intended to result from a treatment 
will not be considered uncertain or 
unintended solely because it had not 
been determined at the time consent 
was given whether that treatment 
would in fact be administered.  

38 C.F.R. § 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. § 
3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  

Factual Background.  The veteran in describing the incident 
which is the subject of his claim has variously described 
being kicked, handled roughly, assaulted, or attacked.  For 
that reason the Board has focused on whether the injury 
claimed by the veteran was the result of, or coincident to VA 
treatment or examination.  

The veteran filed his claim for VA compensation benefits 
under 38 U.S.C.A. § 1151 in May 1993.  He contended his right 
leg was injured by a VA nurse while taking X-rays in November 
1992.  

A Report of Special Incident Involving a Beneficiary, dated 
on October 9, 1992, contained the following description of 
the incident.  The veteran stated that while taking X-rays 
for his knee, when he refused to move his knee into position, 
a VA employee, had come over and moved it for him.  It was 
done roughly and inflicted pain.  The dated of the incident 
was October 6, 1992.  The veteran was seen by a physician.  
He complained of hyperventilating.  He pulled up his pants 
leg and showed an area of swelling on his leg.  

The claims folder also contains a Claim for Damage Injury of 
Death dated in September 1998 in which the veteran describes 
being kicked by the VA nurse during the incident above.  VA 
treatment records on file contain references to the October 
1992 incident, variously described as the technician bending 
his knee and being beaten up by the technician.  There is no 
report of specific injury to the knee associated with this 
incident.  

VA records include an October 6, 1992 report of X-rays of the 
right knee.  

At his hearing in March 2000 before a Hearing Officer at the 
RO, the veteran testified he was unable to move his knee as 
directed and then he felt as if the X-ray technician kicked 
him.  (T-8).  

The United States Court of Appeals for Veterans Claims 
(Court) interpreted the statute prior to the recent 
amendments.  In Sweitzer v. Brown, 5 Vet. App. 503 (1993) the 
Court noted the legislative history can be read as 
reinforcing the conclusion that compensation under 38 
U.S.C.A. § 1151 is to be awarded for an increase in 
disability that is the result of action by the VA, and not 
from a coincidental event.  As the Court noted the statute 
does not address disabilities that are merely coincidental 
with receipt of VA treatment or which are the result of 
action by the claimant.  The current statute provides 
compensation when the disability or death was caused by 
hospital care, medical or surgical treatment or an 
examination furnished by VA.  

The General Counsel in VAOPGPREC 7-97 stated that the plain 
language of section 1151 does not cover injuries merely 
incurred during or coincident with treatment but not the 
result of treatment.  In VAOPGCPREC 1-99 the General Counsel 
specifically held that 38 U.S.C.A. § 1151 as applied to 
claims filed before October 1, 1997, does not authorize 
payment of compensation for disability incurred or aggravated 
as a result of assault by a VA employee which occurred while 
the veteran was receiving medical treatment or an examination 
at a VA facility.  For purposes of compensation under those 
provisions, the disability must result from the medical 
treatment or examination itself and not from independent 
causes occurring coincident with the treatment or 
examination.  

In this instance, the incident as currently described by the 
veteran was not part of an examination or treatment, but 
involved "kicking him."  Such actions are not part of any 
examination protocol or treatment, but actions of an 
individual employee outside those normally part of an 
examination.  The Board has concluded they were coincident 
with, not part of any VA examination or treatment.  For that 
reason the veteran lacks legal entitlement to VA compensation 
under 38 U.S.C.A. § 1151 which is limited to those injuries 
resulting from treatment or examination.  It is noted that at 
times the veteran has described the incident as one in which 
his knee was moved roughly; however, there is no additional 
disability identified which is the result of any such 
maneuver.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment received in 
October 6, 1992 is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


